[Cite as Cirino v. Bur. of Workers' Comp., 2021-Ohio-1382.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Michael Cirino,                                       :

                Plaintiff-Appellant,                  :            No. 20AP-187
                                                              (Ct. of Cl. No. 2018-1140JD)
v.                                                    :
                                                              (REGULAR CALENDAR)
Bureau of Workers' Compensation,                      :

                Defendant-Appellee.                   :



                                           D E C I S I O N

                                     Rendered on April 20, 2021


                On brief: Bashein & Bashein Co., L.P.A., and W. Craig
                Bashein, and John P. Hurst; Paul W. Flowers Co., L.P.A., and
                Paul W. Flowers and Louis E. Grube; Charles J. Gallo Co.,
                L.P.A., and Charles J. Gallo, for appellant. Argued: Paul W.
                Flowers.

                On brief: Dave Yost, Attorney General, Christopher P.
                Conomy, and Randall W. Knutti, for appellee. Argued:
                Christopher P. Conomy.

                            APPEAL from the Court of Claims of Ohio

BEATTY BLUNT, J.
        {¶ 1} Plaintiff-appellant, Michael Cirino ("Cirino"), appeals from a February 28,
2020 Decision and Judgment Entry issued by the Court of Claims of Ohio granting the
motion of defendant-appellee, Bureau of Workers' Compensation ("BWC"), for summary
judgment denying the motion of appellant for partial summary judgment and rendering
judgment in favor of BWC. For the following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} This case began in 2010, when Cirino sued BWC in the Cuyahoga County
Court of Common Pleas, challenging the legality of fees incurred by certain BWC benefits
No. 20AP-187                                                                              2


recipients. Cirino v. Bur. of Workers' Comp., Ct. of Cl. No. 2018-01140JD, 2020-Ohio-
3165, ¶ 3.     BWC filed a motion to dismiss Cirino's suit for lack of subject-matter
jurisdiction. Id. The common pleas court denied the motion to dismiss and, on appeal,
the Eighth District Court of Appeals affirmed the judgment of the trial court. Id. On
motion of BWC, the Supreme Court of Ohio granted discretionary review. Id.
       {¶ 3} Subsequently, the Supreme Court reversed the appellate court, holding that
Cirino's suit against BWC in the Cuyahoga County Common Pleas Court was within the
exclusive jurisdiction of the Court of Claims and not within the subject-matter jurisdiction
of the common pleas court. Id., citing Cirino v. Ohio Bur. of Workers' Comp., 153 Ohio
St.3d 333, 2018-Ohio-2665 ("Cirino I"). The Supreme Court came to this conclusion after
finding that Cirino's claims were legal claims, not equitable claims, regardless of how they
were characterized by Cirino. Cirino I at ¶ 27. The Supreme Court vacated all orders
issued by the common pleas court, including an order certifying a class, and remanded
the case to the common pleas court for dismissal for lack of subject-matter jurisdiction.
Id., citing Cirino I at ¶ 1, 31.
       {¶ 4} Thereafter, on August 1, 2018, Cirino filed a "class action complaint" in the
Court of Claims that was based on the identical circumstances as those underlying the
lawsuit in Cirino I. In discussing those circumstances and the evidence in Cirino I at ¶ 9-
11, the Supreme Court stated as follows:

               Cirino began receiving workers' compensation benefits in
               2009. He was entitled to $443 per week, which was paid to him
               on a biweekly basis in the amount of $886. At first he received
               his payments by paper check, which he deposited in his account
               with PNC Bank. After receiving a few paper checks, however,
               he was notified that his payments would be made electronically
               and he would be enrolled in the debit-card program if he did
               not elect to receive direct deposits. Cirino testified that he did
               not want to provide the bureau with his bank-account number,
               which was required in order to receive payments by direct
               deposit. He was therefore sent a debit card and enrolled in the
               debit-card program.

               After he received the debit card, Cirino activated it and made a
               withdrawal of his $886 biweekly benefit in cash from a teller at
               a Chase branch location. Later that same month, he attempted
No. 20AP-187                                                                                           3


                  to make a second in-person withdrawal of $886, but his
                  request was denied because his account did not have enough
                  funds to provide him with $886 while also covering the $5 fee
                  for making a second in-person withdrawal in the same month.
                  Cirino then went to a teller at another branch and withdrew
                  $881 in cash, incurring a $5 fee for the transaction.

                  After this, Cirino spoke to an attorney, who informed him that
                  the $5 charge was a service fee imposed by Chase. Cirino
                  continued to withdraw cash through multiple teller visits per
                  month, incurring numerous additional $5 fees.

Thus, Cirino's own testimony demonstrates he chose to incur the $5 fee charged by Chase
in exchange for the convenience of a teller transaction, despite that he could have chosen
to use several other methods for accessing his funds without incurring any such fee.1
(Feb. 28, 2020 Decision at 3.)
          {¶ 5} In this case, Cirino again asserts that BWC acted unlawfully in permitting
JPMorgan Chase Bank, N.A. ("Chase Bank") to charge fees associated with a BWC-
authorized "debit card program," which, according to Cirino's claim, resulted in BWC
shifting administrative costs to BWC claimants in violation of R.C. 4123.341. (See,
generally, Aug. 1, 2018 Compl., Count One.) Cirino also asserts that BWC violated its
duties as set forth in R.C. 4123.67 by providing Cirino and other members of a proposed
class of similarly situated individuals "with a method or mode of payment that was subject
to monthly withholding of transaction fees, charges, costs, or expenses." Id. Cirino seeks
legal, declaratory, injunctive, and other equitable relief.2 Id.




1 As pointed out by the Court of Claims in its decision, Mary Manderson, BWC's then-current Benefits
Payable Manager, averred that the original fee schedule for the EBT card program "provided that every
cardholder could access funds without a fee at any Chase or Allpoint ATM, through POS [point of service]
transactions, and once per month through an in-person over-the counter withdrawal." (Emphasis added.)
Cirino, 2020-Ohio-3165, at ¶ 4, citing June 6, 2019 Manderson Aff. at ¶ 10. Manderson also averred that
"[a]ny benefit recipient who wished to avoid the fees associated with the convenience options in the EBT
card program as administered through the Chase contract could do so in several ways: by enrolling in the
direct deposit program, by applying for a hardship exemption to continue receiving payment by paper
warrant, by accessing cash at any Chase or Allpoint ATM, by using the card like a credit card for POS and
online transactions, and by limiting over-the-counter withdrawals." Id., quoting Manderson Aff. at ¶ 17.
2   Cirino's equitable claims include "restitution, unjust enrichment, and equitable disgorgement."
No. 20AP-187                                                                                               4


        {¶ 6} On November 29, 2018, BWC filed a motion for partial judgment on the
pleadings pursuant to Civ.R. 12(C). On January 10, 2019, the trial court granted the
motion in favor of BWC on all of Cirino's equitable claims except his claims for declaratory
relief and injunctive relief. (Jan. 10, 2019 Decision at 8; Jgmt. Entry.)
        {¶ 7} On December 18, 2018, Cirino moved for class certification,3 and on
December 19, 2018, he moved for partial summary judgment on liability. On January 17,
2019, BWC moved: (1) for an extension of time to file responses to Cirino's motions for
class certification and partial summary judgment; and (2) to stay any ruling on class
certification until after the court issued a ruling on Cirino's motion for partial summary
judgment on liability. On February 8, 2019, the trial court granted BWC's motions,
thereby staying consideration of Cirino's motion for class certification until all summary
judgment proceedings had been determined and permitting BWC to file responses to
Cirino's motions for class certification and partial summary judgment within 120 days of
the court's entry.
        {¶ 8} Subsequently, on June 10, 2019, BWC filed a document titled "Defendant's
Combined Motion for Summary Judgment and Memorandum in Opposition to Plaintiff's
Motion for Partial Summary Judgment on Liability." In response, Cirino moved (1) for
an extension of time until July 1, 2019, to submit a response to BWC's combined motion
for summary judgment and memorandum in opposition, and (2) for leave to file a reply
in support of Cirino's motion for class certification. On June 21, 2019, the trial court
granted Cirino's motions in two separate entries.
        {¶ 9} On July 2, 2019, Cirino filed a response to BWC's cross-motion for summary
judgment and a reply in support of Cirino's motion for class certification, and also moved
for leave to file a reply instanter. That same day, BWC moved to strike Cirino's response
and reply because Cirino failed to timely file them. On July 3, 2019, Cirino filed a response
opposing BWC's motion to strike and also moved for leave to file a memorandum and


3 Cirino requested that the court certify a class consisting of "[a]ll current and former participants in the
Ohio Workers' Compensation system who were assessed fees under authority of the Chase Direct Payment
Card Program — Agency Service Agreement that was approved by [BWC], and dated December 22, 2006,
and as amended," excluding "(i) all attorneys of record in these proceedings and (ii) all members of the
judiciary presiding over this action as well as their staff and their immediate families." (Dec. 18, 2018
Motion for Class Certification at 16.)
No. 20AP-187                                                                               5


reply instanter. The trial court determined that, notwithstanding Cirino's response and
reply filed on July 2, 2019 were untimely, both filings should be accepted in the interest
of justice and BWC's motion to strike should be denied. (Feb. 28, 2020 Decision at 5.)
The trial court further denied as moot both Cirino's motion of July 2, 2019 for leave to file
a reply instanter and Cirino's motion of July 3, 2019 for leave to file a memorandum and
reply instanter. Id.
       {¶ 10} Thereafter, on February 28, 2020, the trial court issued a decision and
concurrent judgment entry in which the trial court denied Cirino's motion for partial
summary judgment on liability filed on December 19, 2018; denied as moot Cirino's motion
for class certification filed on December 18, 2018; granted BWC's motion for summary
judgment filed on June 10, 2019 on all remaining claims; and rendered judgment in favor
of BWC. (Feb. 28, 2020 Decision at 15.)
       {¶ 11} This timely appeal followed.
II. Assignments of Error
       {¶ 12} Appellant assigns three errors for our review:

              [1.] The Court of Claims erred, as a matter of law, by dismissing
              Plaintiff-Appellant's Claims for Equitable Relief upon the
              pleadings through Civ.R. 12(C).

              [2.] Given the undisputed factual record, the Court of Claims
              further erred as a matter of law by denying Plaintiff-Appellant's
              Motion for Summary Judgment upon liability and instead
              granting summary judgment in favor of Defendant-Appellee.

              [3.] Because a meritorious claim for monetary damages has
              been established in the evidentiary record, the Court of Claims
              also possesses subject matter jurisdiction over the claims for
              declaratory and injunctive relief.

III. Discussion
       A. Appellant's First Assignment of Error
       {¶ 13} In his first assignment of error, appellant asserts the Court of Claims erred,
as a matter of law, by granting the motion of BWC for judgment on the pleadings pursuant
to Civ.R. 12(C) and dismissing appellant's claims for equitable relief. We disagree.
No. 20AP-187                                                                                          6


        {¶ 14} Civ.R. 12(C) states: "After the pleadings are closed but within such times as
not to delay the trial, any party may move for judgment on the pleadings." A motion for
judgment on the pleadings filed pursuant to Civ.R. 12(C) "has been characterized as a
belated Civ.R. 12(B)(6) motion for failure to state a claim upon which relief can be granted."
Tran v. State, 10th Dist. No. 09AP-587, 2009-Ohio-6784, ¶ 10. In ruling on a motion for
judgment on the pleadings, a trial court is permitted to "consider both the complaint and
answer." Zhelezny v. Olesh, 10th Dist. No. 12AP-681, 2013-Ohio-4337, ¶ 8. The trial court
"must construe all the material allegations of the complaint as true, and must draw all
reasonable inferences in favor of the nonmoving party." Id. The court may grant the
motion "if it finds, beyond doubt, that the plaintiff can prove no set of facts in support of
the claim(s) that would entitle him or her to relief." Id. A motion for judgment on the
pleadings under Civ.R. 12(C) "tests the allegations of the complaint and presents a question
of law." Id. at ¶ 9. As such, an appellate court's "review of a decision to grant judgment on
the pleadings is de novo." Id.
        {¶ 15} As noted previously, in Count Two of the Complaint,4 Cirino asserts equitable
claims of restitution, unjust enrichment, and equitable disgorgement. The trial court
granted the Civ.R. 12(C) motion of BWC to dismiss these claims, finding that because the
case is a refiling of the lawsuit in Cirino I, "it follows that the factual basis for Cirino's
equitable claims in this case are not substantially different from the factual basis for Cirino's
equitable claims in Cirino I." Reasoning further from that assumption, the court stated
"[b]ecause both the lead opinion and concurrence in Cirino I indicated that Cirino's
equitable claims should be viewed as seeking legal relief, it follows that the [sic] Cirino's
equitable claims in this case should be viewed as legal claims." (Jan. 10, 2019 Decision at
7-8.) Thus, in essence, the trial court found that the Supreme Court's decision in Cirino I
binds it to find that Cirino's equitable claims should be viewed as legal claims only and,
therefore, that Cirino has stated "no set of facts in support of [his] equitable claims."
(Jan. 10, 2019 Decision at 8.) We agree with the reasoning of the trial court and its



4The complaint in this case is virtually identical to the one filed originally in Cuyahoga County Common
Pleas Court in 2010, and Cirino himself characterizes the complaint as a "refiling."
No. 20AP-187                                                                                  7


conclusion that Cirino has failed to state equitable claims for relief and that BWC is entitled
to judgment as a matter of law on these claims.
       {¶ 16} First, we point out that, as argued by BWC, neither "restitution" nor
"equitable disgorgement" are claims or causes of action; rather, they are remedies. See,
e.g., Santos v. Ohio Bur. Of Workers' Comp., 101 Ohio St.3d 74, 2004-Ohio-28, ¶ 11
("[h]istorically, restitution has been available both in equity and in law as the remedy for
an unjust enrichment of one party at the expense of another") (emphasis addd); see also
Stepak v. Schey, 51 Ohio St.3d 8, 15 (1990) (noting that disgorgement is a remedy for breach
of fiduciary duty). Furthermore, as also argued by BWC, Cirino fails to state the elements
of a claim for unjust enrichment, nor could he under the undisputed facts as alleged by
Cirino in this case. Cirino is seeking reimbursement of the $5 per teller-transaction fee –
but this fee is charged by and retained by Chase, not BWC, and the parties do not dispute
this allegation. Therefore, there is no set of facts that would support an unjust enrichment
claim against BWC in this case. See Pohmer v. JP Morgan Chase Bank, N.A., 10th Dist.
No. 14AP-429, 2015-Ohio-1229, ¶ 19.
       {¶ 17} Moreover, we agree with the trial court that the holding in Cirino I precludes
permitting Cirino's equitable claims to stand. The core finding of the Supreme Court in
Cirino I is that the crux of Cirino's claims, regardless of how they are characterized, is a
claim for legal money damages for reimbursement of the cumulative $5.00 teller fees he
paid in accessing his BWC benefits. Specifically, as stated by the Supreme Court, "[t]he
crux of the claim is therefore that the bureau has improperly allowed benefit recipients to
be harmed by fees charged by Chase and that the proper relief is to have the bureau pay
money to compensate for that loss. The claim therefore seeks compensatory relief—a
classic form of legal relief." Cirino I at ¶ 27. Thus, the Supreme Court has already
determined that all of Cirino's claims are legal claims, not equitable claims. It follows, then,
that Cirino has failed to state claims for equitable relief, and BWC is entitled to judgment
as a matter of law on these claims.
       {¶ 18} Accordingly, the Court of Claims did not err in granting the motion of BWC
for judgment on the pleadings pursuant to Civ.R. 12(C) and dismissing appellant's claims
for equitable relief, and appellant's first assignment of error is overruled.
No. 20AP-187                                                                                8


    B. Appellant's Second Assignment of Error
         {¶ 19} In his second assignment of error, appellant asserts the Court of Claims erred
as a matter of law by denying appellant's motion for partial summary judgment on liability
and granting summary judgment in favor of BWC. We find no merit in this assignment of
error.
         {¶ 20} An appellate court reviews summary judgment under a de novo standard.
You v. Northeast Ohio Med. Univ., 10th Dist. No. 17AP-426, 2018-Ohio-4838, ¶ 16, quoting
Brisco v. U.S. Restoration & Remodeling, Inc., 10th Dist. No. 14AP-533, 2015-Ohio-3567,
¶ 19, citing Coventry Twp. v. Ecker, 101 Ohio App.3d 38, 41 (9th Dist.1995). Summary
judgment is proper only when the parties moving for summary judgment demonstrate: (1)
no genuine issue of material fact exists; (2) the moving parties are entitled to judgment as
a matter of law; and (3) reasonable minds viewing the evidence most strongly in favor of
the nonmoving party could reach but one conclusion and that conclusion is adverse to the
nonmoving party. Civ.R. 56; State ex rel. Grady v. State Emp. Relations Bd., 78 Ohio St.3d
181, 183 (1997).
         {¶ 21} The party moving for summary judgment bears the initial burden of
informing the trial court of the basis for the motion and identifying those portions of the
record demonstrating the absence of a genuine issue of material fact by pointing to specific
evidence of the type listed in Civ.R. 56(C). Dresher v. Burt, 75 Ohio St.3d 280, 293 (1996).
If the moving party fails to satisfy its initial burden, the court must deny the motion for
summary judgment; however, if the moving party satisfies its initial burden, summary
judgment is appropriate unless the nonmoving party responds, by affidavit or as otherwise
provided under Civ.R. 56, with specific facts demonstrating a genuine issue exists for trial.
Id; Hall v. Ohio State Univ. College of Humanities, 10th Dist. No. 11AP-1068, 2012-Ohio-
5036, ¶ 12, citing Henkle v. Henkle, 75 Ohio App.3d 732, 735 (12th Dist.1991).
         {¶ 22} A fact is "material" if it "might affect the outcome of the suit under the
applicable substantive law." Mitchell v. Mid-Ohio Emergency Servs., L.L.C., 10th Dist. No.
03AP-981, 2004-Ohio-5264, ¶ 12. A "genuine" issue of material fact exists to prevent
summary judgment only if "a reasonable jury could find that the evidence satisfies the
No. 20AP-187                                                                                   9


evidentiary standards required at trial." Myocare Nursing Home, Inc. v. Fifth Third Bank,
98 Ohio St.3d 545, 2003-Ohio-2287, ¶ 33.
       {¶ 23} Finally, "[t]rial courts should award summary judgment with caution, being
careful to resolve doubts and construe evidence in favor of the nonmoving party." Welco
Industries, Inc. v. Applied Cos., 67 Ohio St.3d 344, 346 (1993), citing Murphy v.
Reynoldsburg, 65 Ohio St.3d 356 (1992). "Even the inferences to be drawn from the
underlying facts contained in the evidentiary materials, such as affidavits and depositions,
must be construed in a light most favorable to the party opposing the motion." Hannah v.
Dayton Power & Light Co., 82 Ohio St.3d 482, 485 (1998), citing Turner v. Turner, 67 Ohio
St.3d 337, 341 (1993).
       {¶ 24} As noted previously, in Count One of the complaint, Cirino alleges that BWC
violated duties set forth in R.C. 4123.341 and 4123.67 prohibiting the shifting of
administrative costs and expenses incurred by BWC in discharging its duties and the
performance of its activities. The trial court found that neither of the statutes expressly
creates a private right to bring a cause of action based on violation of the duties set forth
therein. (Feb. 28, 2020 Decision at 9.) The trial court further found there was no indication
of either "explicit or implicit legislative intent to create or deny a remedy through private
right of action based on an allegation of impermissible shifting of administrative costs." Id.
at 9-10. The trial court also determined that, assuming for the sake of argument that these
statutes were meant to provide for an implied private right of action "under the
circumstances of this case, the court, after viewing the evidence most strongly in favor of
Cirino, would be compelled to conclude that: (1) no genuine issue of material fact remains
to be litigated whether BWC improperly shifted administrative costs through the EBT card
program; (2) BWC is entitled to judgment as matter of law; and (3) it appears from the
evidence that reasonable minds can come to but one conclusion that is adverse to Cirino
and the proposed class." (Feb. 28, 2020 Decision at 10-11.)
       {¶ 25} As explained below, we agree with the trial court that neither R.C. 4123.341
nor 4123.67 provides for a private right to bring a cause of action, either express or implied.
Therefore, as a matter of law, Cirino's claims fail and it was proper for the trial court to deny
Cirino's motion for partial summary judgment. Likewise, because there is no private right
No. 20AP-187                                                                                 10


to bring a cause of action under these statutes, BWC is entitled to judgment as a matter of
law, and the trial court properly granted its motion for summary judgment and found in
favor of BWC on all claims.
       {¶ 26} This court has held that "[c]ourts will not infer that a statute grants a private
right of action unless the language of the statute indicates a clear intent that the legislature
intended such a remedy." Perkins v. Columbus Bd. of Edn., 10th Dist. No. 13AP-803,
2014-Ohio-2783, ¶ 15. And, as the Supreme Court has stated, actions "that do not sound
in tort but seek recovery purely for a statutory violation will not necessarily lie against the
state- - particularly if the statute in question provides no private right of action." Wallace
v. Ohio Dept. of Commerce, 96 Ohio St.3d 266, 2002-Ohio-4210, ¶ 37.
       {¶ 27} Prior to Perkins, we discussed the three-part test used by Ohio courts to
assist in determining whether a statute creates an implied private right of action where
no such private right is expressly authorized. Anderson v. Smith, 10th Dist. No. 11AP-
160, 2011-Ohio-5619, ¶ 10, citing Cort v. Ash, 422 U.S. 66, 95 S.Ct. 2080 (1975); Strack
v. Westfield Cos., 33 Ohio App.3d 336, 337 (9th Dist.1986); Doe v. Adkins, 110 Ohio
App.3d 427, 435 (4th Dist.1996); Gomez v. Noble Cty. Children Servs., 7th Dist. No. 09
NO 361, 2010-Ohio-1538 (Waite, J., concurring in part, dissenting in part). That test
requires the court to consider: (1) whether the statute creates a right in favor of the
plaintiff; (2) whether there is any indication of legislative intent, explicit or implicit, to
create or deny a remedy through private right of action; and (3) whether it is consistent
with the underlying purposes of the legislative scheme to imply such a remedy. Id., citing
Strack at 337; Adkins at 435.
       {¶ 28} R.C. 4123.341 prescribes how administrative costs of BWC are to be borne
and provides as follows:

              The administrative costs of the industrial commission, the
              bureau of workers' compensation board of directors, and the
              bureau of workers' compensation shall be those costs and
              expenses that are incident to the discharge of the duties and
              performance of the activities of the industrial commission, the
              board, and the bureau under this chapter and Chapters 4121.,
              4125., 4127., 4131., and 4167. of the Revised Code, and all such
              costs shall be borne by the state and by other employers
              amenable to this chapter as follows:
No. 20AP-187                                                                                11


                      (A) In addition to the contribution required of the state
               under sections 4123.39 and 4123.40 of the Revised Code, the
               state shall contribute the sum determined to be necessary
               under section 4123.342 of the Revised Code.

                      (B) The director of budget and management may
               allocate the state's share of contributions in the manner the
               director finds most equitably apportions the costs.

                      (C) The counties and taxing districts therein shall
               contribute such sum as may be required under section
               4123.342 of the Revised Code.

                      (D) The private employers shall contribute the sum
               required under section 4123.342 of the Revised Code.

       {¶ 29} R.C. 4123.67 provides that, subject to certain exceptions not relevant here,
compensation provided to injured workers is exempt from attachment or execution.
Specifically, the statute states:

               Except as otherwise provided in sections 3119.80, 3119.81,
               3121.02, 3121.03 and 3123.06 of the Revised Code,
               compensation before payment shall be exempt from all claims
               of creditors and from any attachment or execution, and shall be
               paid only to the employees or their dependents. In all cases
               where property of an employer is placed in the hands of an
               assignee, receiver, or trustee, claims arising under any award
               or finding of the industrial commission or bureau of workers'
               compensation, pursuant to this chapter, including claims for
               premiums, and any judgment recovered thereon shall first be
               paid out of the trust fund in preference to all other claims,
               except claims for taxes and the cost of administration, and with
               the same preference given to claims for taxes.

       {¶ 30} Our review of the foregoing two statutes leads us to conclude that neither
expressly provides for a private cause of action for the legal relief sought by appellant–i.e.,
monetary compensation for an alleged shifting of administrative fees. Instead, we find that
the language of the statutes clearly and unambiguously establishes that no such private
cause of action is expressly provided for.
       {¶ 31} Furthermore, in applying the three-part test set forth in Anderson discussed
above, we are likewise led to the conclusion that no private right of action should be inferred
No. 20AP-187                                                                                12


from either statute. As for part one of the test, we have already found the statutes do not
expressly create a private cause of action. Regarding part two of the test, as the trial court
found, in this case there is no indication of either explicit or implicit legislative intent to
create a remedy through private right of action premised on an allegation of prohibited
shifting of administrative costs and expenses. Finally, regarding part three of the test, we
are in complete agreement with the trial court that "to infer an implicit private right of
action as a remedy is inconsistent with the legislative scheme of the Ohio workers'
compensation system," which can be summarized as follows:

               The General Assembly established the Ohio Workers'
               Compensation system to supplant unsatisfactory common
               law remedies, not merely to supplement or amend those
               previously available. * * * The rights and duties thus created are
               purely statutory, resting not on any common law principles but
               exclusively on the grant of legislative authority by the
               enabling Workers' Compensation Act.

(Emphasis added.) (Feb. 28, 2020 Decision at 10, citing Fulton, Ohio Workers'
Compensation Law, Section 1.1, at 2 (5th Ed.2018); see also Indus. Comm. v. Weigandt,
102 Ohio St. 1, 1 (1921); Indus. Comm. v. Kamrath, 118 Ohio St. 1, 3-4 (1928).
       {¶ 32} In short, because neither of the statutes relied on by Cirino for his claims of
entitlement to monetary compensation provides a private cause of action, his claims fail as
a matter of law. Therefore, we find the trial court neither erred in denying Cirnio's motion
for partial summary judgment on liability nor erred in granting BWC's motion for summary
judgment. Accordingly, we overrule Cirino's second assignment of error.
    C. Appellant's Third Assignment of Error
       {¶ 33} In Cirino's third assignment of error, he contends that a meritorious claim
for monetary damages has been established by the evidentiary record and therefore the
Court of Claims has subject-matter jurisdiction over Cirino's claims for declaratory and
injunctive relief.
       {¶ 34} This assignment of error is premised on the trial court's finding that it lacked
subject matter jurisdiction over the claims for injunctive and declaratory relief in light of
its finding that Cirino's claims failed as a matter of law. We have previously found that
No. 20AP-187                                                                            13


the trial court correctly determined that Cirino's claims fail as a matter of law in
overruling his second assignment of error; accordingly, this assignment of error is moot.
IV. Disposition
      {¶ 35} For the foregoing reasons, the trial court did not err in granting BWC's
motion for partial summary judgment on the pleadings pursuant to Civ.R. 12(C), the trial
court did not err in denying Cirino's motion for partial summary judgment on liability, and
the trial court did not err in granting BWC's motion for summary judgment. Having
overruled Cirino' first and second assignments of error and having found Cirino's third
assignment of error moot, we affirm the judgment of the Court of Claims of Ohio.
                                                                      Judgment affirmed.

                  DORRIAN, P.J., and LUPER SCHUSTER, J., concur.